DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 12, 16-17 recites the limitation "second mode" and “first mode”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes the claimed first mode and second mode were amended to high-speed mode and low-speed mode respectively in the independent claims therefore for examination purposes the claimed “first mode” will be interpreted as “high-speed mode” and “second mode” will be interpreted as “low-speed mode”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al PN 8,417,856 in view of Osaka et al PN 6,034,878.
In regards to claims 1, 11:  Reich et al teaches an apparatus (figure 1), comprising: a first device (NCAP) configured to communicate with a second device (STIM) via a link (path between NCAP and STIM see also figure 6), the first device being further configured to: receive a first clock from the second device (figure 9 – 11 “The STIM board shown in FIG. 6 transmits 80,000 samples per second (SPS) to the NCAP using a STIM processor clock frequency of from 22.5 MHz to 29.3 MHz. The integration of the CPLD into the STIM acts as a high-speed serial interface between the two components and allows data to be transferred from the STIM processor to CPLD via a parallel interface.” Column 6 line 59 to column 7 line 20. “the NCAP asserts a Sync signal, and the STIM responds by generating an 8 MHz clock signal and 16 bit data is transferred at a rate of up to 100K words per second (FIG. 9).” Column 8 lines 2-14) receive, based on the first clock, data from the second device, in a first high-speed mode (“high speed synchronous data transfer mode” of a read (in both directions i.e. for read and write) operation, generate a second clock (master clock), the second clock being generated independent of the first clock (being asynchronous) in a second low-speed mode (“Low speed asynchronous data transfer mode” of the read (in both directions i.e. for read and write) operation and being a clock of the first device (a clock used by the first device for clocking the data but not necessarily internal to the first device) wherein no read clock is between the first device (NCAP) and the second device (STIM) in the second-low-speed mode, (figure 11 shows that the clock signal is not transferred during the low speed asynchronous communication but is transferred during the high speed synchronous communication and receive, based on the second clock (received using the clock of the CPLD “Each NCAP comprises a Field Programmable Gate Array (FPGA) or Complex Programmable Logic Device (CPLD)”), data from the second device (STIM to NCAP fig 11), in the second low-speed mode of the read operation.  Reich et al does not teach the first device being a host and the second device being a memory.  Reich et al also does not expressly state the host generating an internal clock and receive, based on the internal clock, data from the memory, in the asynchronous mode.  How the data is latched in the asynchronous mode is not discussed only that the clock is not transmitted from the second device to the first device.  Osaka et al teaches a host (memory controller 100) configured to communicate with a memory (any memory in B1, B2) via a link (data bus), the host being further configured to: receive data from the memory, in a read operation, generate an internal clock (the internal clock of the memory controller) , Osaha et al states Column 13 lines 35-51 “Thus, data arriving at the read-data input pin Data/Read can be latched by using an internal clock signal of the memory controller 100” and  “In addition, since the read data can be latched by using the internal clock signal of the memory controller 100, it is not necessary to provide the memory controller 100 with an input pin for the clock signal.”  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Reich et al’s data transfer method synchronous high speed and asynchronous low speed in a system with a host and a memory as well as using an internal clock of the host to latch the read data because tis provides both high speed synchronous communications and low speed asynchronous communications.
In regards to claims 2, 12:  Reich et al teaches enabling the first clock in the high speed mode and not having the clock in the low speed mode thus the clock is disabled in the low speed mode.
Claims 3-4, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al PN 8,417,856 in view of Osaka et al PN 6,034,878 as applied to claim 2 above, and further in view of Housty PN 2011/0040902.
In regards to claims 3, 13, 20: Jo et al has two independent clocks Reich et al does not teach training one clock based on the other clock. Reich et al does teach the low speed asynchronous is for set up purposes. Housty teaches a memory and memory controller having both a clock and a data strobe and training the data strobe based on the clock (Para [0005],[0049]) “A training procedure may include synchronizing a DQS signal with the memory clock signal’ “The training procedure may also include aligning the edges of the DQS signal to those of the system clock signal’. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to train the DQS because this would have allowed for the read to be in the eye of the data.
In regards to claims 4, 14: Housty teaches adjusting a delay for the signals (Abstract).
Claims 5-7, 9-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al PN 8,417,856 in view of Osaka et al PN 6,034,878 and Housty PN 2011/0040902 as applied to claim 4 above, and further in view of Chen et al PN 2015/0340071.
In regards to claims 5, 15: Reich et al teaches disabling/not sending the clock but does not teach the device that performs that function is a Multiplexer.  Chen et al teaches using a multiplexer to select between the system clock mode and the DQS mode (Para [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a multiplexer to disable the clock because a multiplexer is a very simple device for selecting.
In regards to claim 6-7, 16-17:  Reich et al teaches two modes one in which the clock between the devices is disabled including an enable signal (Sync).  Chen et al teaches a circuit to disable a clock. Chen et al teaches two modes in the first enabling the CLK and disabling the DQS and in the second disabling the CLK and enabling the DQS. Chen et al disables the separate signals by activating an input of the multiplexers (Para [0027]).
In regards to claim 9:  Reich et al teaches the device being in a computing system.
In regards to claim 10:  Chen et al teaches a DQS.
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al PN 8,417,856 in view of Osaka et al PN 6,034,878, Housty PN 2011/0040902 and Chen et al PN 2015/0340071 as applied to claim 6 above, and further in view of Gillingham et al PN 2008/0005518.
In regards to claims 8, 18:  Reich et al teaches the enable signal corresponding to the length of the high speed data communications  (figure 9).  Reich et al does not teach this communication being a burst.  Gillingham et al teaches enabling a DQS at the beginning of a burst and disabling at the end of a burst (figure 2A and Para [0053]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enable the DQS for the burst length because this prevents extra spurious data from being latched.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187